











AGREEMENT

BETWEEN

VEMICS INC

AND

EP GLOBAL COMMUNICATIONS, INC.




This AGREEMENT, consisting of the terms and conditions set forth below and the
attached exhibits, each of which is incorporated into and made a part hereof by
this reference ( ''Agreement''), is entered into as of November 3, 2005, (the
''Effective Date''), by and between Vemics, Inc a Nevada corporation
(''VEMICS''), having its principal place of business at 65 East Route 4, River
Edge, New Jersey 07661 and EP Global Communications Inc, a Delaware corporation
having its principal place of business at 65 East Route 4, Riveredge, New Jersey
(''EP GLOBAL'').

Background

VEMICS and EP GLOBAL are both in the business of marketing and selling certain
complementary but different services to The Allied Health Industry, specifically
to care givers and medical services providers that address the needs of people
with disabilities and individuals with special health care needs. VEMICS
provides connectivity for distribution of information and knowledge over its
technology platform and interface connections; and EP GLOBAL provides
connectivity to its client base which is a thirty five year old database of
clinically relevant information for the chronic disability field, professional
contacts and accreditation bodies, associations, companies and other entities
that would be interested in utilizing the services offered through this
Agreement. Pursuant to this Agreement, the parties have customized certain of
their product and offerings used in combination with each other, the combined
products and services will provide a unique, electronic, internet based visual
communications system solution for delivery of educational / training content
and business meetings.  The system is designed to replicate the same dynamic
found in live classrooms and live business meeting environments.  The parties
intend to utilize the next generation of visual communications technology as
provided jointly by Vemics and EP GLOBAL.

The definition of the Special Needs Market, for the purposes of this Agreement,
is specifically intended to include those individuals and/or organizations,
professional societies, physicians, allied health care professionals,
caregivers, teachers, and families involved in the care and development of
people with life long chronic disabilities, physical, mental or emotional and/or
any other significantly debilitating conditions.  (hereinafter referred to as
“Special Needs Market”) .  The Special Needs market is not intended for purposes
of this agreement to include any of the traditional bio-medical disease states
such as cancer, infectious diseases, etc.




1




--------------------------------------------------------------------------------







NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, VEMICS and EP GLOBAL
agree as follows:

Terms and Conditions

 1. Appointment; Territory; Limitations; Relationship of Parties

(a) Appointment

Subject to all of the terms and conditions in this Agreement, VEMICS hereby
appoints EP GLOBAL to act, during the term of this Agreement, as its exclusive
global representative authorized to market, resell and support VEMICS' Products
and Services (the ''VEMICS Services'') directly to customers of EP GLOBAL(''EP
GLOBAL Customers'') specifically in the Special  Needs Market (as defined
herein). EP GLOBAL hereby accepts said appointment.

(b) Territory

EP GLOBAL shall be authorized to market, resell and support VEMICS Services
globally.

(c) No Restrictions on a Party's Activities

Each party acknowledges that this Agreement is non-exclusive and, except as
expressly set forth in section 1(f) of this Agreement, nothing in this Agreement
shall limit in any manner any party's marketing, distribution or sales
activities or its rights to market, distribute or sell, directly or indirectly,
or appoint any other person or Vemics as a dealer, distributor, EP GLOBAL,
licensee or agent for its Services, within the Territory.

(d) Freedom of Action; Certain Restrictions

Except as provided in section 1(f) of this Agreement, each party may directly or
indirectly (through EP GLOBALs or otherwise) market, sell, offer or provide any
of its respective products or services to any customer within the Territory and
during or after the Term.

(e) No Agency

VEMICS and EP GLOBAL each acknowledge and agree that the relationship
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement shall be construed to: (i) give either party the
power to direct or control the day-to-day activities of the other; (ii) deem the
parties to be acting as co-owners or otherwise as participants in a joint
ownership undertaking; or (iii) permit either party or any of either party's
officers, directors, employees, agents or representatives to create or assume
any obligation on behalf or for the account of the other party for any purpose
whatsoever.

(f) Mutual Exclusivity

Vemics hereby grants EP Global the exclusive right to sell its products and
services globally specifically and limited to the Special Needs Market as
defined herein. EP Global hereby agrees that it will provide electronic,
internet based visual communications system solution for delivery of
educational/ training content in the areas to People with Disabilities and
People with Special Medical Needs, as defined herein, exclusively utilizing the
Vemics System.

2




--------------------------------------------------------------------------------







 2. License Grant; Restrictions; Customer Agreements

(a) License Grant

Subject to all terms and conditions of this Agreement, VEMICS hereby grants to
EP GLOBAL during the Term of this Agreement the non-exclusive (except as stated
in Section 1(f)), nontransferable right and license to enter into contracts with
EP GLOBAL's Customers to provide VEMICS Services together with all related
software (the ''Software'') and other intellectual property, and documentation
(the ''Documentation'') that are necessary or appropriate to enable EP GLOBAL to
provide VEMICS Services (the VEMICS Software and such other intellectual
property and the Documentation are collectively sometimes referred to as
''VEMICS Intellectual Property'') to EP GLOBAL’s customers.  Each party shall
also be authorized to utilize the other party’s Intellectual Property solely for
the purposes set forth in this Agreement

(b) License Restrictions

EP GLOBAL shall not appoint any other person, firm, or entity as a
sub-distributor or agent for VEMICS Services without obtaining advance written
approval from VEMICS with the exception of bona fide EP GLOBAL sales
representatives whether said representatives are employees EP GLOBAL or
appointed independent contractors of EP GLOBAL as long as a condition of their
employment they agree to be bound by the terms and conditions set forth herein.
EP GLOBAL shall not, for itself, for any affiliate of EP GLOBAL or for any third
party: sell, sublicense, assign, or transfer the Software or any Documentation,
except as permitted under this Agreement.  Furthermore, EP GLOBAL agrees that is
shall not decompile, disassemble, or reverse engineer the VEMICS Software.

(c) Customer Terms and Conditions; Right of VEMICS to Restrict Content

All re-sales of VEMICS Services by EP GLOBAL will be subject to the execution
and delivery by each of EP GLOBAL Customer(s) of a written, binding agreement
that contains, at a minimum, the relevant terms and conditions set forth in this
Agreement transaction and the VEMICS Standard Terms and Conditions as well as no
terms or conditions that are inconsistent with the terms or conditions contained
in this Agreement (the ''Customer Agreement''). Prior to entering into any
agreement for VEMICS Services with any proposed customer, EP GLOBAL shall notify
VEMICS of the identity of such proposed customer and shall not enter into any
Agreement with any proposed customer that VEMICS notifies EP GLOBAL it
disapproves pursuant to the provisions of this paragraph. VEMICS shall notify EP
GLOBAL of its approval of a prospective customer within five (5) business days
after receiving EP GLOBAL's request for approval, which shall not be
unreasonably withheld and shall exercise its approval rights reasonably. If
VEMICS fails to notify EP GLOBAL of its approval or disapproval within such five
(5) business day period, VEMICS shall be deemed to have approved such customer.
Notwithstanding any approval of a prospective customer, if VEMICS subsequently
becomes aware that the content of any of EP GLOBAL's Customers is illegal it
shall notify EP GLOBAL thereof and unless the illegal content is removed within
Five (5) business days after such notice, VEMICS may take steps to prevent such
illegal content from being routed to, passed through or stored on or utilized
within VEMICS' network. VEMICS shall promptly notify EP GLOBAL and the
applicable EP GLOBAL Customer of such removal of any of EP GLOBAL’s Customer
content pursuant to the foregoing provisions.

3




--------------------------------------------------------------------------------




3. Marketing Efforts; Promotional Materials

(a)  Efforts

EP GLOBAL shall use its commercially reasonable efforts to: (i) aggressively
market, resell and support VEMICS Services to prospective customers in the
Territory; (ii) dedicate adequate resources, financial and otherwise, and
maintain facilities and staff, to market, resell and support VEMICS Services in
accordance with EP GLOBAL's obligations under this Agreement, in a timely,
diligent and professional manner using competent personnel; (iii) keep VEMICS
informed as to any problems encountered by EP GLOBAL's Customers or by EP GLOBAL
with the VEMICS Services or any VEMICS Intellectual Property, and communicate to
VEMICS any resolution or proposed resolutions relating to such problems; (iv)
maintain accurate records of all EP GLOBAl's Customers including their names,
addresses, telephone numbers and email address as well as  the date VEMICS
Services were initially provided to EP GLOBAL's Customers, and the Customer
Agreements thereto; (v) maintain accurate records of all support services
provided to EP GLOBAL's Customers; and (vi) provide to VEMICS and maintain and
update as necessary emergency contact information for each of EP GLOBAL's
Customer. All information concerning EP GLOBAL's Customers shall be deemed
Confidential Information of EP GLOBAL in accordance with the provisions of
Section 10 of this Agreement.

(c) Promotional Materials; Marketing

VEMICS will provide EP GLOBAL with a reasonable amount of sales and marketing
literature relating to the VEMICS Services. The exact form and quantity of such
literature will be determined jointly by VEMICS and EP GLOBAL and be based upon
the needs and dictates each of specific project requirements. EP GLOBAL shall
adhere to VEMICS' Guidelines, Rules and Procedures then in effect, and EP GLOBAL
shall not make any representations or statements regarding VEMICS Services other
than those contained in the sales and marketing literature and promotional
materials provided to EP GLOBAL by VEMICS, without the prior written approval of
VEMICS. Upon reasonable advance notice from VEMICS, EP GLOBAL shall discontinue
use of any marketing literature or promotional materials that VEMICS no longer
deems acceptable.

(d) Quality Control

Each party acknowledges the importance of upholding the good reputation of the
other party and its respective products and services. Accordingly, each party
agrees that it will maintain at all times during the Term of this Agreement the
highest quality controls, business practices and ethics in performing its
obligations and exercising its rights under this Agreement and will comply with
all applicable laws and regulations.

(e) Publicity

On or about the Effective Date, the parties agree to issue a joint press release
announcing the relationship contemplated by this Agreement. The press release
shall be subject to the written approval of each party, which approval shall not
be unreasonably withheld or delayed. During the term of this Agreement, subject
to the restrictions contained in Section 5 below, each party may post on its web
site the other party's logo and/or a hyperlink to the other party's web site, to
use the other party's name in connection with proposals to other prospective
customers and otherwise refer to the other party and the co-branded service
offering contemplated herein in print or electronic form for marketing or
reference purposes.

4




--------------------------------------------------------------------------------







(f) Customers

During the Term of this Agreement, EP GLOBAL shall be responsible for billing EP
GLOBAL’S Customers, except if agreed to in writing in advance by Vemics, for
their use of VEMICS Services based on individual programs or contractual
obligations approved in advance by VEMICS. Subject to VEMICS obtaining specific
advance written consent from EP GLOBAL’s Customers, VEMICS shall be entitled to
reference EP GLOBAL's Customers on VEMICS' web site and in marketing materials
as a VEMICS Services customer. All data pertaining to any of EP GLOBAL’s
Customers shall be deemed Confidential Information in accordance with the
provisions of Section 10 of this Agreement. In addition, no party shall use any
data pertaining to any of EP GLOBAL’s Customers in a manner that is inconsistent
with VEMICS' published privacy policy, the applicable Customer Agreement, or
applicable legal requirements.  

EP GLOBAL customers shall be such customers who are customers of EP GLOBAL at
the time of the signing of this Agreement and those customers that are
introduced to the VEMICS System solely by EP GLOBAL efforts as the result of
this Agreement.  VEMICS customers shall be such customers who are customers of
VEMICS at the time of the signing of this Agreement and those customers that are
introduced to the VEMICS System solely by VEMICS efforts as the result of this
Agreement. In the event that a Customer is presently and/or in the future a
customer of both parties to this Agreement, as defined herein, then they shall
remain deemed jointly Customers of both EP GLOBAL and VEMICS.




 4. EP GLOBAL Personnel Training; Customer Support

(a) Training

VEMICS shall provide to EP GLOBAL’s sales and technical personnel, at VEMICS'
training facility or, if VEMICS elects, at EP GLOBAL’s facilities: (i) a
reasonably sufficient number of training sessions and source training material
to reasonably enable EP GLOBAL's sales and support staff to become knowledgeable
about the capabilities and operation of, and support for, the VEMICS
Intellectual Property and VEMICS Services, such training to include, at EP
GLOBAL's request, a reasonable number of joint VEMICS/EP GLOBAL on-site calls,
and (ii) technical consulting services and training to reasonably ensure that EP
GLOBAL has the internal capability to, among other things, provide the necessary
services to EP GLOBAL's Customers to perform its obligations under Customer
Agreements and provide the support for VEMICS Services to EP GLOBAL's Customers
as contemplated in this Agreement. Each party shall be responsible for the
travel, lodging and meal expenses of its employees who attend any training
session. At the conclusion of such training, VEMICS will formally certify the
technical capability of each trainee who is qualified to represent the VEMICS
Services.

(b) Customer Support

VEMICS will provide technical support to EP GLOBAL and their customers to
whatever extent is required to successfully deploy an approved project. Upon the
written request by an authorized EP GLOBAL representative, VEMICS shall provide
technical support directly to any of EP GLOBAL’S Customer in accordance with
VEMICS' standard technical support terms and conditions. Each party shall timely
provide its support obligations under this Agreement using knowledgeable,
appropriately trained and competent personnel.

5




--------------------------------------------------------------------------------




 5. Content Responsibility; Intellectual Property Rights

(a) Customer Content

In the event that EP GLOBAL becomes aware of any EP GLOBAL’s Customer Content
(the ''Customer Content'') that is being placed on and/or is utilizing the
VEMICS Service: (a) violates or infringes upon the intellectual property or
other rights of any third party, (b) distributes any libelous, defamatory,
pornographic or obscene material, or (c) violates any laws or regulations
applicable to such Customer Content, EP GLOBAL shall notify the applicable
customer of the violation and request that such customer remove such Customer
Content so that it will not be routed to or pass through VEMICS' network. If
such customer fails to comply with EP GLOBAL’s request within a reasonable
period of time, EP GLOBAL shall notify VEMICS of the non-compliance.  VEMICS may
then remove such Customer Content pursuant to and in manner set forth in the
Customer Agreement. EP GLOBAL’s Customers shall be solely responsible for
maintaining the availability of the Customer computer and network systems, the
connectivity of such computers and network systems to the Internet, and all
Customer Content, IP addresses, domain names, hyperlinks, databases,
applications and other resources necessary for EP GLOBAL’s Customer to access
the VEMICS Services.

(b) EP GLOBAL’s Content

(i) EP GLOBAL’s Conditions of Use: EP GLOBAL shall be solely and exclusively
responsible for (1) all EP GLOBAL’s content and activity; (2) obtaining legal
written permission from the right holder to display and/or utilize any material
on the Vemics System; and (3) ensuring that EP GLOBAL content of the web site
does not violate the laws of the jurisdiction where the content is displayed. EP
GLOBAL furthermore hereby agrees to comply with the requirements of the
Communications Decency Act (CDA) and the Digital Millennium Copyright Act
(DMCA), and shall require its subscribers in writing to so comply.

(ii) Limitations on EP GLOBAL Content

EP GLOBAL shall not intentionally place or cause to be placed on the Vemics
System unacceptable material or activity which includes, but is not limited to:

(A) defamatory or other tortuous activity;

(B) criminal activity, including but not limited to theft of trade secrets,
fraud, child pornography, trafficking in obscene material, violation of US
export provisions, drug dealing, gambling, harassment, stalking, spamming,
hacking, sending of viruses or other harmful files, or illegal posting of
computer passwords or computer code for the purpose of circumventing copyright
security measures;

(C) infringing activity including, but not limited to, the unauthorized display
of confidential, secret, or other proprietary material, trademark infringement,
copyright infringement, or patent infringement.

(iii) Removal of Customer Content:  VEMICS reserves the right in its sole
discretion, and without prior notice, to remove any material from Vemics System
which is inconsistent with the basic mission, goals and objectives of this
Agreement.

(iv) Compliance with Lawful Authorities: VEMICS will comply with all subpoenas
and court orders that appear to be lawful and valid, including subpoenas and
court orders requesting information about EP GLOBAL or its use of the Service,
without prior notice to

6




--------------------------------------------------------------------------------




EP GLOBAL. VEMICS reserves the right to report activity that it believes to be
potentially criminal to the appropriate law enforcement agencies.

(vi) Indemnification against Third Party Claims:

(A) EP GLOBAL agrees to defend, indemnify, and hold harmless VEMICS, its
affiliates and the respective officers, directors, employees, and agents, from
and against all actions, third party civil or criminal claims, liabilities,
losses, damages and expenses, including but not limited to reasonable attorneys'
fees, arising out of or relating to the use of the VEMICS System material
supplied by EP GLOBAL for use on the VEMICS System or, arising out of or
relating to any content provided by EP GLOBAL or by EP GLOBAL's use of VEMICS's
services. Such indemnification shall operate whether or not VEMICS has been put
on notice of a claim.

(B) VEMICS agrees to defend, indemnify, and hold harmless EP GLOBAL, its
affiliates and its and their respective officers, directors, employees, and
agents, from and against all actions, third party civil or criminal claims,
liabilities, losses, damages and expenses, including but not limited to
reasonable attorneys' fees, arising out of or relating to the use of the VEMICS
System supplied by VEMICS. Such indemnification shall operate whether or not EP
GLOBAL has been put on notice of a claim.

(c) Intellectual Property and VEMICS Services

As between VEMICS and EP GLOBAL or any Customer of EP GLOBAL’s, VEMICS shall own
all right, title and interest in and to the Intellectual Property and VEMICS
Services. EP GLOBAL acknowledges that the Software, Documentation, and VEMICS
Services includes proprietary information and trade secrets which are the sole
and exclusive property of VEMICS or its licensors and that the Software,
Documentation and VEMICS Services are or may be protected by patent, copyright,
trade secret and/or similar laws and certain international treaty provisions.
The following shall not, however, be considered to be proprietary information
and trade secrets belonging to VEMICS: (i) information which is publicly known
or which becomes publicly known through no fault of EP GLOBAL’s; (ii)
information which is lawfully obtained by EP GLOBAL from a third party; and
(iii) information which is the lawful possession of EP GLOBAL prior to such
information having been initially disclosed by VEMICS pursuant to this
Agreement. This Agreement does not transfer or convey to EP GLOBAL or any of EP
GLOBAL’s Customers or any third party any right, title or interest in or to the
Intellectual Property of VEMICS Services or any associated intellectual property
rights, but only a limited right of use which is revocable in accordance with
the terms of this Agreement and any Customer Agreement. Nor does this Agreement
transfer any ownership or copyright interest in any intellectual property owned
by EP GLOBAL to VEMICS except as provided for in this Agreement.

6. Marks; Usage Restrictions

Either party's use, display or reference to the other party's proprietary
indicia, trademarks, service marks, trade names, logos, symbols and/or brand
names (collectively ''Marks'') shall be subject to the advance written approval
of that party, which approval shall not be unreasonably withheld. Neither party
may remove, destroy or alter the other party's Marks. Each party agrees that it
shall not challenge or assist others in challenging the rights of the other
party or its suppliers or licensors in the Marks or the registration of the
Marks, or attempt to register any trademarks, service

7




--------------------------------------------------------------------------------




marks, trade names, logos, symbols, brand names or other proprietary indicia
confusingly similar to the Marks. All use of a party's Marks, including but not
limited to use of any co-branded logo comprised of each party's Marks, shall be
subject to such party's logo and trademark usage guide, as provided to the other
party and as the same may be updated from time to time. Neither party grants any
rights in the Marks or in any other trademark, trade name, service mark,
business name or goodwill of the other except as expressly permitted hereunder
or by separate written agreement of the parties.




7. Fees; Pricing; Credits and Payment Terms

(a) Prices; Fees

VEMICS' current prices for VEMICS Services provided to EP GLOBAL, together with
all other payment terms and conditions, including service level commitments and
service level credits and/or bonuses, if any, are set forth in “Exhibit A” of
this Agreement.

(b) Payment Terms; Taxes

All prices are in United States dollars and do not include sales, use,
value-added or import taxes, customs duties or similar taxes that may be
assessed by any jurisdiction. Each party shall be responsible for the payment of
all taxes, withholdings, duties, fees and other governmental charges of any kind
(including sales and use taxes) which are imposed by or under the authority of
any government or any political subdivision thereof on the revenues it receives
under this Agreement. Any monies due and owing EP GLOBAL by VEMICS, pursuant to
this Agreement, shall be paid within twenty (20) business days. Any monies due
and owing VEMICS by EP GLOBAL, pursuant to this Agreement, shall be paid within
twenty (20) business days. Notwithstanding anything to the contrary herein, all
funds generated as the result of this Agreement between the parties herein will
be paid by Customers directly to EP GLOBAL and the payments will be distributed
by EP GLOBAL to VEMICS within ten (10) days of receipt of said funds.  

(c)

Proforma Budget

Prior to the parties jointly undertaking any new projects pursuant to this
Agreement, EP Global and Vemics shall mutually agree upon a pro-forma budget for
the project, which shall include the anticipated project costs and expenses of
both VEMICS and EP GLOBAL. The agreed upon pro-forma budget for the first
project being jointly undertaken by the parties as the result of this Agreement
is attached hereto and marked “Exhibit B.”




 8. Accurate Records; Right to Audit

VEMICS and EP GLOBAL shall maintain complete and accurate records for two years
from the date of the invoice to support and document the fees charged to EP
GLOBAL customers in connection with this Agreement. EP GLOBAL shall maintain
complete and accurate records as required hereunder, and shall provide to VEMICS
upon request copies of all executed Customer Agreements. All Customer Agreements
shall be considered EP GLOBAL’s Confidential Information in accordance with the
provisions of Section 10 of this Agreement. During the Term and for two years
after expiration or termination of this Agreement, each party shall, upon
written request from the other, provide access to such records during regular
business hours at the non-

requesting party's convenience, to an independent auditor(s) chosen by the
requesting party for the

8




--------------------------------------------------------------------------------




purposes of audit. Each party's right to conduct such audits shall be reasonable
as to duration and frequency. All information derived as a result of such audits
shall also be considered such Confidential Information.

In addition to the above, EP GLOBAL shall maintain accurate books and records
which enable the calculation of all fees due and owing VEMICS pursuant to this
Agreement that can be verified by VEMICS. EP GLOBAL shall retain the books and
records for two (2) years after the date in which payment is made to VEMICS
pursuant to this Agreement. Upon thirty (30) days prior notice to EP GLOBAL,
independent accountants selected by VEMICS and reasonably acceptable to EP
GLOBAL, after entering into a confidentiality agreement with EP GLOBAL, may have
access to EP GLOBAL 's books and records for the sole purpose of verifying EP
GLOBAL 's compliance with its payment obligations to VEMICS under this
Agreement. The accounting firm shall report to VEMICS whether there has been a
underpayment of fees due VEMICS pursuant to this Agreement and, if so, the
amount thereof. Such access shall be permitted solely during EP GLOBAL 's normal
business hours during the term of this Agreement and for two (2) years after the
expiration or termination of this Agreement. Any such inspection or audit shall
be at VEMICS's expense; however, in the event an inspection reveals underpayment
of ten percent (10%) or more, EP GLOBAL shall pay the costs of the inspection
and promptly pay to VEMICS any underpayment.

 




 9. Representations and Warranties

(a) VEMICS's Representations and Warranties

VEMICS represents and warrants that: (i) VEMICS and its licensors now and will
throughout the Term, own or possess the necessary rights, title and licenses in
and to the Intellectual Property and to operate the VEMICS Products and/or
Services, (ii) VEMICS has and will have throughout the Term the right to enter
into this Agreement and to perform its obligations hereunder, (iii) VEMICS has
obtained any and all consents, approvals and other authorizations necessary for
the performance of its obligations hereunder, (iv) the Intellectual Property and
the VEMICS Products and/or Services do not and will not throughout the Term
violate or infringe upon the intellectual property or other legal rights of any
other party, (v) the operation of the VEMICS Products and/or Services is and
will be throughout the Term in compliance with all applicable, material laws,
rules and regulations of all relevant governmental authorities, and (vi) the
VEMICS Products and/or Services will be operated throughout the Term
substantially in conformity with its specifications.

(b) EP GLOBAL’s Representations and Warranties

EP GLOBAL represents and warrants that: (i) EP GLOBAL and its licensors now and
will throughout the Term, own or possess the necessary rights, title and
licenses in and to its Intellectual Property, (ii) EP GLOBAL has and will have
throughout the Term the right to enter into this Agreement and to perform its
obligations hereunder, (iii) EP GLOBAL has obtained any and all consents,
approvals and other authorizations necessary for the performance of its
obligations hereunder, and (iv) the EP GLOBAL’s Intellectual Property does not
and will not throughout the Term violate or infringe upon the intellectual
property or other legal rights of any other party.

 (c) Warranty Disclaimer

9




--------------------------------------------------------------------------------







EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 9, BOTH PARTIES EXPRESSLY
DISCLAIM ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, TO THE FULLEST EXTENT
PERMITTED BY LAW, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT. NEITHER
PARTY SHALL MAKE ANY REPRESENTATIONS OR WARRANTIES ON THE OTHER'S BEHALF WITHOUT
SUCH OTHER PARTY'S EXPRESS WRITTEN CONSENT.

 10. Confidential Information.




(a) "Confidential Information" as used in this Agreement shall mean any and all
technical and non-technical information including but not limited to patent,
copyright, trade secret, and proprietary information, techniques, sketches,
drawings, models, inventions, know-how, processes, apparatus, equipment,
algorithms, software programs, software source documents, and formulae related
to the current, future, and proposed products and services of each of the
parties and it’s affiliates, and includes, without limitation, each of the
parties and their affiliates information concerning research, experimental work,
development, design details and specifications, engineering, financial
information, procurement requirements, purchasing, manufacturing, customer
lists, business forecasts, sales and merchandising, and marketing plans and
information. "Confidential Information" also includes proprietary or
confidential information of any third party that may disclose such information
to either party in the course of the other party's business. All Confidential
Information disclosed both orally and in writing by the disclosing party
("Discloser") will be considered Confidential Information by the receiving party
("Recipient") and subject to terms of this Agreement, even if such information
is not conspicuously designated as "Confidential" or even when provided orally
and not identified as confidential at the time of disclosure.




(b)   Recipient hereby agrees that it will not make use of, disseminate, or in
any way disclose any Confidential Information of the Discloser to any person,
firm, or business, except to the extent necessary for negotiations, discussions,
and consultations with personnel and/or authorized representatives of the
Discloser, any purpose of the Discloser authorized by this agreement and any
purpose the Discloser may hereafter authorize in writing. Recipient hereby also
agrees that it will use the Confidential Information disclosed by Discloser for
informational purposes only. Recipient hereby further agrees that it shall not
use the Confidential Information of Discloser in the production and/or the
providing of any products and/or services now or in anytime in the future, other
than permitted under this Agreement.




(c) Recipient agrees that it shall treat all Confidential Information of
Discloser with the same degree of care as it accords to its own Confidential
Information, and Recipient represents that it exercises reasonable care to
protect its own Confidential Information.




(d) Recipient hereby agrees that it shall disclose Confidential Information of
the Company only to those of its officer(s), manager(s), and/or employee(s) who
need to know such information and certifies that such officer(s), manager(s),
and/or employee(s) have previously agreed, either as a condition of employment
or in order to obtain the Confidential Information, to be bound by terms and
conditions substantially similar to those of this Agreement.




(e) Recipient will immediately give notice to Discloser of any unauthorized use
or disclosure of the Confidential Information. Recipient agrees to assist
Discloser in remedying any such unauthorized

10




--------------------------------------------------------------------------------




use or disclosure of the Confidential Information.




(f) Upon the request of the Discloser and/or termination of this Agreement, the
Recipient will promptly return all confidential information furnished hereunder
and all copies thereof.




(g) Employees. During the term of this Agreement and for a period of two (2)
years thereafter, EP GLOBAL will not directly or indirectly: (a) solicit or
encourage any employee of VEMICS to leave the employ of VEMICS; or (b) hire any
employee who has left the employ of VEMICS if the hiring is proposed to occur
within one year after the termination of the employee's employment with VEMICS.
In addition, during the term of this Agreement and for a period of two (2) years
thereafter, VEMICS will not directly or indirectly: (a) solicit or encourage any
employee of EP GLOBAL to leave the employ of EP GLOBAL; or (b) hire any employee
who has left the employ of EP GLOBAL if the hiring is proposed to occur within
one year after the termination of the employee's employment with EP GLOBAL.




(h) Consultants. During the term of this Agreement and for a period of two (2)
years thereafter, EP GLOBAL will not directly or indirectly solicit or encourage
any consultant then under contract with the VEMICS to cease work for VEMICS.
During the term of this Agreement and for a period of two (2) years thereafter,
VEMICS will not directly or indirectly solicit or encourage any consultant then
under contract with the EP GLOBAL to cease work for EP GLOBAL.




(i)  Clients.  For a period of two (2) years after the termination of this
Agreement, EP GLOBAL will not directly or indirectly solicit any customer
introduced by VEMICS. For a period of two (2) years after the termination of
this Agreement, Vemics will not directly or indirectly solicit any customer
introduced by EP GLOBAL. For purposes of this Agreement, VEMICS Customers shall
not include those Companies and/or Individuals that EP GLOBAL had a documented
business relationship with prior to the inception of this Agreement and/or
Customers that were not introduced to EP GLOBAL by VEMICS. In addition, for
purposes of this Agreement, EP GLOBAL Customers shall not include those
Companies and/or Individuals that VEMICS had a documented business relationship
with prior to the inception of this Agreement and/or Customers that were not
introduced to VEMICS by EP GLOBAL.




(j) Remedies. In the event of a breach or a threatened breach of any of the
Provisions and/or Covenants set forth in this Section 9 of the Agreement above
(the ''Covenants''), the non-breaching party will, in addition to the remedies
provided by law, have:

 

(1) the right and remedy to have the Covenants specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any
material breach of any of the Covenants will cause irreparable injury to the
non-breaching party and that money damages will not provide an adequate remedy
to the non-breaching party; and




(2) the right and remedy to require a person to account for and pay over to the
non-breaching party all compensation, profits, moneys, accruals, increments or
other benefits (collectively the ''Benefits'') derived or received by the
Breaching Party as a result of any transactions constituting a breach of any of
the Covenants, and Breaching Party hereby agrees to account for and pay over the
Benefits to the non-breaching party.




11




--------------------------------------------------------------------------------







 

(k) The obligations of the parties set forth in this paragraph 10 of this
Agreement shall survive the termination of this agreement.




 11. Term and Termination

(a) Term; Initial Term; Renewals

This Agreement shall become effective as of the Effective Date and remain in
full force and effect until November 1, 2007, (the ''Initial Term''). Upon the
expiration of the Initial Term, this Agreement will automatically renew for one
additional term of three years (''Renewal Term'') unless and until either party
notifies the other party in writing of its intent to terminate at least 90 days
prior to the expiration of the Initial Term or 90 days prior to the expiration
of a Renewal Term. The Initial Term, together with any and all Renewal Terms, is
sometimes collectively referred to as the ''Term.''

(b) Termination Upon Default

Either party may terminate this Agreement in the event that the other party
materially breaches the terms of the Agreement or defaults in performing any
obligation under this Agreement and such breach or default continues unremedied
for a period of 30 days following written notice of default.

(c) Termination Upon Insolvency

This Agreement shall terminate, effective upon delivery of written notice by a
party: (i) upon the institution of insolvency, receivership or bankruptcy
proceedings or any other proceedings for the settlement of debts of the other
party; (ii) upon the making of a general assignment for the benefit of creditors
by the other party; or (iii) upon the dissolution of the other party.

(d) Effect of Termination

Except for the provisions in Section 7(b), 8,10 and 13 herein, all rights and
obligations of the parties shall cease upon termination of this Agreement. The
term of any license or rights granted hereunder shall expire upon expiration or
termination of this Agreement.




 12. Jurisdiction Disputes




    (a) This Agreement shall be governed by the laws of the State of New Jersey.




    (b) All disputes hereunder shall be resolved in the applicable state or
federal courts in the County of Bergen in the State of New Jersey. The parties
consent to the jurisdiction of such courts, agree to accept service of process
by mail, and waive any jurisdictional or venue defenses otherwise available.




 13. General Indemnification

(a) Limited Covenant to Defend Infringement Claims by Third Parties.

Each party (the ''Indemnitor''), at its own expense and subject to the terms and
conditions of this Section 13, will (i) defend claims brought against the other
party, its permitted assignees and

12

licensees, agents, officers and employees (the ''Indemnitee'') by third parties
(other than affiliates of the Indemnitee) that, if true, would constitute a
breach by the Indemnitor of its representations and warranties set forth in this
Agreement, and (ii) will indemnify and hold the Indemnitee harmless from and
against any damages to real or tangible personal property and/or bodily injury
to persons, including death, resulting from the negligence or willful misconduct
of the employees or agents of the Indemnitor.

 (i) Right to Replace

If a claim of infringement under this Section occurs, or if Indemnitor
determines that a claim is likely to occur, Indemnitor will have the right, in
its sole discretion, to either: (i) procure for Indemnitee and its Customers the
right or license to continue to use the Software free of the infringement claim;
or (ii) replace or modify the Software to make it non-infringing provided that
the replacement software substantially conforms to Indemnitor's then-current
specification for the Software. If these remedies are not reasonably available
to Indemnitor, Indemnitor may, at its option, terminate this Agreement without
liability, other than liability that may arise under Section 13(b), and
Indemnitor shall return any fees paid by Indemnitee in respect of Indemnitor
Services not provided.

(ii) Limitations

Despite the provisions of this Section 13, Indemnitor has no obligation with
respect to any claim of infringement that is based upon or arises out of: (i)
any modification to the Software if the modification was not made by or at the
written direction of Indemnitor; or (ii) the use or combination of the Software
with any hardware, software, products, data or other materials not specified or
provided by Indemnitor; or (iii) Indemnitee’s or any Customer's use of the
Indemnitor Services other than in accordance with the Software documentation or
Indemnitor’s written directions or policies.

(b) Conditions for Defense.

To be entitled to defense by the Indemnitor against a third-party infringement
claim:

(i) Indemnitee shall advise Indemnitor of the claim as contemplated by Section
(d); and

(ii) Indemnitor shall have the sole right to control the defense or settlement
of the claim, in litigation or otherwise, provided that Indemnitor will not
enter into a settlement on behalf of Indemnitee without Indemnitee's prior
written approval, such approval not to be unreasonably withheld.

(c) Expenses and Monetary Awards.

If a third-party claim, of which Indemnitor was notified and which Indemnitor
has a duty to defend in accordance with this Section 13, is brought, and if such
claim is sustained in a final judgment from which no further appeal is taken or
possible, then Indemnitor will pay or otherwise satisfy any monetary award
entered against Indemnitee as part of such final judgment to the extent such
award is adjudged in such final judgment to arise from such infringement,
without regard to limitation of liability set forth in Section 12.

(d) Notices.

An Indemnitee seeking to be defended against a claim under this Section 13,
shall notify the Indemnitor within thirty (30) days of the assertion of any
claim(s) or discovery of any fact upon

13




--------------------------------------------------------------------------------




which the Indemnitee intends to base a claim for defense or indemnification. The
Indemnitee's failure to so notify the Indemnitor will not relieve the Indemnitor
from any liability under this Agreement to the Indemnitee with respect to
defense or indemnity with respect to such claim(s), except to the extent the
Indemnitor demonstrates that the defense of such claim was prejudiced by the
failure to so notify.

(e) Counsel.

If the Indemnitor defends the Indemnitee in a lawsuit, arbitration, negotiation,
or other proceeding concerning a claim pursuant to this Section 13, then the
Indemnitee may engage separate counsel, at the Indemnitee's expense, to monitor
and advise the Indemnitee about the status and progress of the matter.

(f) Exceptions to Duties to Defend and Indemnify.

Except as may be otherwise expressly provided in this Agreement, neither party
will be required to defend or indemnify the other party with respect to losses,
damages or expenses finally adjudged to have been caused by the indemnified
party's own negligence or willful misconduct.

 14. Limitation of Liability and Damages; Insurance

(a) Limitation of Liability

EXCEPT FOR LIABILITY ARISING OUT OF A PARTY'S INDEMNIFICATION OBLIGATIONS WITH
RESPECT TO THIRD PARTY CLAIMS AND A BREACH OF THE PROVISIONS OF THIS AGREEMENT
RELATING TO CONFIDENTIAL INFORMATION AND TRADE SECRETS, EACH PARTY AGREES THAT
IN NO EVENT WILL THE OTHER PARTY OR ITS SUPPLIERS OR LICENSORS BE LIABLE, UNDER
ANY THEORY OF LIABILITY, HOWEVER ARISING, FOR ANY COSTS OF COVER OR FOR
INDIRECT, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING
ANY LOSS OF USE, INTERRUPTION OF BUSINESS, LOSS OF BUSINESS PROFITS, LOSS OF
BUSINESS INFORMATION, AND THE LIKE) ARISING OUT OF THIS AGREEMENT, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS
SHALL APPLY DESPITE ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED WARRANTY OR
REMEDY.

(b) Limitation of Damages

EXCEPT FOR LIABILITY ARISING OUT OF A PARTY'S INDEMNIFICATION OBLIGATIONS WITH
RESPECT TO THIRD PARTY CLAIMS AND A BREACH OF THE PROVISIONS OF THIS AGREEMENT
RELATING TO CONFIDENTIAL INFORMATION AND TRADE SECRETS, IF THERE SHALL BE ANY
LIABILITY OF ONE PARTY TO THE OTHER THAT ARISES OUT OF OR IS IN ANY WAY
CONNECTED TO THIS AGREEMENT, EACH PARTY'S AGGREGATE LIABILITY FOR ALL DAMAGES,
LOSSES AND CAUSES OF ACTION WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, EITHER JOINTLY OR SEVERALLY, SHALL NOT EXCEED TEN THOUSAND DOLLARS
($10,000.00). EACH PARTY ACKNOWLEDGES THAT THE OTHER IS NOT AN INSURER; THAT THE
PAYMENTS MADE HEREUNDER ARE BASED SOLELY ON THE VALUE OF THE SERVICES AND ARE
NOT SUFFICIENT TO WARRANT ASSUMING ANY RISK OF

14




--------------------------------------------------------------------------------




CONSEQUENTIAL OR OTHER DAMAGES DUE TO NEGLIGENCE OR FAILURE TO PERFORM. DUE TO
THE NATURE OF THE SERVICES TO BE PERFORMED, IT IS IMPRACTICABLE AND EXTREMELY
DIFFICULT TO FIX THE ACTUAL DAMAGES, IF ANY, WHICH MAY RESULT (PROXIMATELY OR
OTHERWISE) FROM NEGLIGENCE OR FAILURE TO PERFORM UNDER THIS AGREEMENT. THIS
LIMITATION OF LIABILITY REFLECTS AN ALLOCATION OF RISK BETWEEN THE PARTIES IN
VIEW OF THE FEES CHARGED, IS NOT A PENALTY, AND SHALL BE EXCLUSIVE. THE
LIMITATIONS IN THIS AGREEMENT SHALL APPLY DESPITE ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED WARRANTY OR REMEDY.

(c) Insurance

EACH PARTY AGREES TO MAINTAIN IN EFFECT DURING THE TERM, AT SUCH PARTY'S
EXPENSE, COMPREHENSIVE PROPERTY, CASUALTY AND GENERAL LIABILITY INSURANCE OF THE
TYPES AND AMOUNTS, AND COVERING SUCH RISKS AS ARE REASONABLE AND CUSTOMARY FOR
BUSINESSES ENGAGED IN A SIMILAR BUSINESS AND COVERING PROPERTIES SIMILAR TO THE
PROPERTIES OWNED, LEASED OR OPERATED BY SUCH PARTY. IN ADDITION, EACH PARTY
SHALL MAINTAIN IN EFFECT DURING THE TERM AN ERRORS AND OMISSIONS POLICY INSURING
AGAINST ITS ERRORS AND OMISSIONS IN THE PERFORMANCE OF ITS SERVICES CONTEMPLATED
UNDER THIS AGREEMENT WITH COVERAGE OF AT LEAST FIVE MILLION DOLLARS AS TO A
SINGLE CLAIM AND FIVE MILLION DOLLARS AS TO ALL CLAIMS IN THE AGGREGATE. SUCH
INSURANCE COVERAGE WILL BE OBTAINED FROM REPUTABLE INSURANCE COMPANIES OR
ASSOCIATIONS. UPON THE REQUEST OF A PARTY, THE OTHER PARTY SHALL PROVIDE VALID
CERTIFICATES OF INSURANCE.

 15. Miscellaneous

(a) Compliance with Laws

Each party agrees to comply with all applicable laws, regulations, and
ordinances relating to their performance hereunder.

(b) Notices

Any notice required or permitted hereunder shall be in writing and shall be
delivered as follows (with notice deemed given as indicated): (i) by personal
delivery when delivered personally; (ii) by established overnight courier upon
written verification of receipt; (iii) by facsimile transmission when receipt is
confirmed in writing; or (iv) by certified mail, return receipt requested, upon
verification of receipt. All notices must be sent to the following addresses:




 

If to VEMICS:

Fred Zolla, CEO

Vemics, Inc

65 East Route 4

Riveredge, New Jersey




15




--------------------------------------------------------------------------------







If to EP GLOBAL:

Joseph Valenzano, CEO

EP GLOBAL Communications

551 Main Street

Johnstown, PA  15901




Either party may change its contact person for notices and/or address for notice
by means of notice to the other party given in accordance with this Section.

(c) Assignment

Neither party may, without the prior written consent of the other party, assign
this Agreement, in whole or in part, either voluntarily or by operation of law,
and any attempt to do so shall be a material default of this Agreement and shall
be void. Any change of control in the ownership of either party shall not be
deemed an assignment subject to the prohibitions of this Section.

(d) Third Party Beneficiaries

This Agreement is solely for the benefit of the parties and their successors and
permitted assigns, and, except as expressly provided herein or in any exhibit
hereto, does not confer any rights or remedies on any other person or entity.

(e) Governing Law

This Agreement shall be interpreted according to the laws of the State of New
Jersey without regard to or application of choice-of-law rules or principles.

(f) Entire Agreement and Waiver

This Agreement and any Exhibits hereto shall constitute the entire agreement
between VEMICS and EP GLOBAL with respect to the subject matter hereof and all
prior agreements, representations, and statement with respect to such subject
matter are superseded hereby, including without limitation any non-disclosure
agreement previously executed between the parties. The terms of this Agreement
shall control in the event of any inconsistency with the terms of any Exhibit
hereto. This Agreement may be changed only by written agreement signed by both
VEMICS and EP GLOBAL. No failure of either party to exercise or enforce any of
its rights under this Agreement shall act as a waiver of subsequent breaches;
and the waiver of any breach shall not act as a waiver of subsequent breaches.

(g) Severability

In the event any provision of this Agreement is held by a court of other
tribunal of competent jurisdiction to be unenforceable, that provision will be
enforced to the maximum extent permissible under applicable law, and the other
provisions of this Agreement will remain in full force and effect. The parties
further agree that in the event such provision is an essential part of this
Agreement, they will begin negotiations for a suitable replacement provision.

(h) Non-Disclosure of Agreement Terms

Neither party shall disclose to third parties, other than its agents and
representatives on a need-to-know basis, the terms of this Agreement or any
Exhibits hereto without the prior written consent of the other party, except
either party shall be entitled to disclose (i) such terms to the extent required
by law, and (ii) the existence of this Agreement.

16




--------------------------------------------------------------------------------







(i) Force Majeure

If either party is prevented from performing any of its obligations under this
Agreement due to any cause beyond the party's reasonable control, including,
without limitation, an act of God, fire, flood, explosion, war, strike, embargo,
government regulation, act(s) of terrorism, civil or military authority, acts or
omissions of carriers, transmitters, providers, vandals, or hackers (a ''force
majeure event'') the time for that party's performance will be extended for the
period of the delay or inability to perform due to such occurrence; provided
however, that if a party suffering a force majeure event is unable to cure that
event within 30 days, the other party may terminate this Agreement.

(j) Counterparts

This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall be deemed an original, and all of which
shall constitute one and the same Agreement.

(k) Remedies

Except as provided herein, the rights and remedies of each party set forth in
this Agreement are not exclusive and are in addition to any other rights and
remedies available to it at law or in equity.

(l) Binding Effect

This Agreement shall be binding upon and shall inure to the benefit of the
respective parties hereto, their respective successors and permitted assigns.

(m) Amendments

Amendments to this Agreement, including amendments to any Exhibits, shall be
effective only if they are in writing and signed by both parties.

IN WITNESS WHEREOF, each of the parties, by its duly authorized representative,
has entered into this Agreement as of the Effective Date.




 




Vemics Inc.

EP Global Communications, Inc.




By: /s/ Fred Zolla        

By:/s/ Joseph Valenzano      

       Fred Zolla, CEO

     Joseph Valenzano, CEO




17




--------------------------------------------------------------------------------




EXHIBIT A

FEE AND PRICE STRUCTURE FOR PROVIDING OF

VEMICS INC

PRODUCTS AND SERVICES







Basic per site fee full courses:

$25.00 per hour per site, three hour minimum

$299.00 per site installation, help desk support and start-up kit (camera,
headset, microphone, software download license)




Basic Special Event fee for a maximum of 25 sites

$11,250 per hour, minimum two hours

$200 per site installation, help desk support and start-up kit (camera, headset,
microphone, software download license)




Content provider training - $150.00 per hour, 4 hour minimum per event or course




Content conversion - $150.00 per hour two hour minimum




Archiving - $1500 per event plus $250 per week archiving fee after the first
week of the event.




Travel, shipping or other out of pocket expense billed at direct expense plus
15%.




The price structure set forth above may only be amended by written mutual
consent of the parties to this Agreement.




19




--------------------------------------------------------------------------------




EXHIBIT B.







Sponsorship Revenue Distribution




Typical Sponsored Educational Program




The Management and Control of Spasticity Using Neurotoxins

(Assumes 20 Sites On-Line)










Sponsorship Grant Revenue

 

$25,000

     

Direct Costs (No Overhead Burden Rates, etc):

         

Vemics Technology (Microphone, Camera, Software)

   

·

Camera, microphones, headsets at cost @ $120 each/site




 

2,400

·

Set-up fees @ $150/hour/site

  

 

3,000

·

Usage fee – Vemics system @ $16/hour, min. 3 hours

 

 960

·

Technical support @$50/hour for 3 hours – one person

 

150

     

Sub-total Vemics Cost

     




 

6,510

     

Margin




 

18,490

     

EP Direct Costs

   

·

One ad (usually two) in EP @ cost

 

  1,500

·

Physician honoraria (3)

 

  3,000

·

Chorus Call/Vemics system for non-video participation




 

  1,500

·

Email blasts

 

  1,000

·

CME accreditation @ $10 each/250 physicians est.




 

  2,500

     

Sub-total EP Cost

 

 9,500

     

Excess of Revenue Over Expenses

 

 8,990

     

Splits:  CNF/CMS @ 50%




 

 4,995

     

Vemics/EP, each

 

$ 2,248







19


